Citation Nr: 0840804	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) benefits purposes to manage disbursement of 
funds under the provisions of 38 C.F.R. 
§ 3.353.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1970 to May 1973.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2003, the veteran received a psychiatric examination 
done on behalf of VA by a psychiatrist working for QTC 
Medical Services.  In assessing the current severity of the 
veteran's service-connected post-traumatic stress disorder 
(PTSD), the psychiatrist determined that the veteran had 
cognitive deficits and was unable to manage his funds.  On 
the basis of this finding, the RO, in June 2003 proposed to 
find the veteran incompetent to handle disbursement of his VA 
benefit payments.  Then, in a September 2003 decision the RO 
did find the veteran incompetent to handle such disbursement.    

In November 2003, a field examination was conducted at the 
veteran's home and it was recommended that the veteran be 
placed under the Supervised Direct Payment Program for a 
period of one year and then reevaluated for competency.  The 
veteran was then notified in a November 2003 letter that a 
fiduciary would not be selected to manage his funds since the 
field examiner found that he could manage them with 
supervision and that a VA representative would do another 
field examination in approximately one year.  In a subsequent 
September 2004 field examination report, the examiner found 
that the veteran seemed to have taken good care of his health 
and finances during the past year and that he wished to 
attend to his own affairs without VA supervision/oversight.  
The field examiner recommended that the veteran receive a 
competency examination.

In November 2004 the veteran received this competency 
examination from another psychiatrist working for QTC Medical 
Services.  The psychiatrist found that the veteran was unable 
to manage his benefit payments in his own interest and 
recommended that VA should assign a "guardian" for the 
veteran.  The examiner noted that the veteran's judgment was 
clouded by religious and paranoid delusions.  As a result of 
this finding the RO confirmed its earlier finding of 
incompetency in the March 2005 rating decision. 

In his November 2008 brief, the veteran's representative 
noted that the November 2004 examination was the most recent 
medical opinion pertaining to the veteran's competency and 
then essentially argued that this opinion was too old for 
purposes of determining the veteran's current competency.  
The Board agrees with this contention, particularly given the 
relatively positive results of the VA field examinations.  
These results at least suggest that a new VA examination 
could produce a different outcome than those from the April 
2003 and November 2004 psychiatric examinations.  On remand, 
the RO should update the record with more current PTSD 
treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for PTSD since 
November 2004 and should secure copies of 
complete records of the treatment or 
evaluation from all sources identified.  
The RO should also inform the veteran that 
he is free to submit letters or other 
pertinent information from treating mental 
health professionals (e.g. treating 
psychiatrist, case manager, counselor 
etc.), which relate to his ability to 
manage disbursement of his VA benefit 
payments.

2.  The veteran should be scheduled for a 
VA psychiatric examination regarding his 
competency to handle disbursement of VA 
funds. The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
whether the veteran is currently competent 
to handle disbursement of his VA benefit 
payments and should include a detailed 
rationale for the opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

